DETAILED ACTION
Applicant’s reply, filed 8 March 2021 in response to the non-final Office action mailed 8 December 2020, has been fully considered. As per Applicant’s filed claim amendments claims 39 and 41-49 are pending, wherein: claim 39 has been amended, claims 41-49 are as previously presented, claims 52-62 were withdrawn by previous restriction requirement, and claims 1-38, 40 and 50-51 have been cancelled by this and/or previous amendment. Note this is a non-final Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2020 was filed after the mailing date of the non-final Office action on 8 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 39 and 41-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-744 of copending Application No. 16/084,061 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending applications are directed to substantially similar modified red muds comprising the same combination of components, present in the same or substantially the same amounts, having substantially the same properties, and made by substantially the same process. The claims of the instant and copending both arrive at a modified red mud comprising the combination of haematite, corundum, rutile and/or anatase, quartz, perovskite, pseudobrookite and nepheline, and having a density of 3.90 to 4.0 g/cm3. The instant claim recitation of ‘less than 0.5% by weight of Na2O and/or glass’ (claim 39; or less than 0.03 wt% Na2O and/or less than 0.1 wt% glass, claim 42) is met by the copending application by dint of no recitation or requirement that any Na2O or glass be present at all. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of Watrementz et al. (US PGPub 2014/0158318) as evidenced by Bayer et al. (US 3,886,245) is withdrawn as a result of Applicant’s filed claim amendments. 	

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767